Case 8:18-cv-01772-MSS-CPT Document 104 Filed 07/05/19 Page 1 of 7 PageID 881




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 KELLY BROWN and STEPHANIE FORRESTER,
 Individually, and on behalf of all
 Others similarly situated,

        Plaintiffs,

 v.                                                         Case No: 8:18-cv-1772-T-35CPT

 OMNI MANAGEMENT GROUP LLC, ALL
 SEASONS TRAVEL AND RESORT INC. d/b/a
 VACATION VILLAS OF FLORIDA; LAWRENCE
 FLYNN and DESLYN PATRAM FLYNN,

             Defendants.
 _________________________________________/

      DEFENDANTS' RESPONSE IN OPPOSITION TO PLAINTIFFS' MOTIONS TO
                                COMPEL

        Defendants OMNI MANAGEMENT GROUP LLC, ALL SEASONS TRAVEL AND

 RESORT, LAWRENCE FLYNN AND DESLYN PATRAM FLYNN, (collectively

 "Defendants"), by and through their undersigned counsel, file this Response in Opposition to

 Plaintiff's Motions to Compel (Doc. Nos. 81, 82, and 83) and state as follows:


       1.      On May 3, 2019, Plaintiff served Defendant Deslyn Flynn Plaintiff’s First Set of

Interrogatories and Plaintiff’s Amended First Requests for Production of Documents and served

Plaintiff’s First Set of Interrogatories to Defendant Lawrence Flynn (“discovery at issue”).

       2.      Prior to May 3, 2019, Plaintiff’s counsel was previously informed Defendants’

prior counsel, Lorraine Hultman, would be out of the country from April 25, 2019 through May

15, 2019.




FPDOCS 35701303.1
Case 8:18-cv-01772-MSS-CPT Document 104 Filed 07/05/19 Page 2 of 7 PageID 882



       3.      After Defendants’ prior counsel returned, Defendants worked to resolve disputes

over prior discovery. (Doc. Nos. 61 – 64).

       4.      The discovery responses at issue were due on June 3, 2019.

       5.      Defendants were unable to serve timely responses to the discovery at issue due in

part to prior counsel’s unavailability during the applicable time period, and in part to Defendants’

efforts to resolve the prior discovery dispute, and other pending issues between the parties.

       6.      Additionally, irreconcilable differences and other conflicts arose between

Defendants and their previous counsel Lorraine Hultman.

       7.      Plaintiff filed Motions to Compel Responses to the discovery at issue on June 20,

2019. (Doc. Nos. 81, 82, and 83).

       8.      Defendants retained the law firm of Fisher & Phillips LLP on June 21, 2019.

       9.      Defendants served responses to the discovery at issue on June 24, 2019.

       10.     Defendant Deslyn Flynn’s Answers to Plaintiff’s First Set of Interrogatories are full

and complete answers. The only objection within Defendant Flynn’s Answers is that she found an

interrogatory ambiguous and confusing and attempted to answer to the extent she understood the

interrogatory. Accordingly, Defendant’s Motion to Compel is moot and therefore should be denied

as to Ms. Flynn’s responses and objections to Plaintiff’s First Set of Interrogatories. (Doc. No. 81).

       11.     In regards to the Requests for Production at issue, Defendant Deslyn Flynn only

objected to Plaintiff’s Requests for Production Nos. 11, 14, 15.

       12.     Request No. 11 sought telephone bills and invoices which relate to smart phones

used by Defendant Deslyn Flynn during the time any Plaintiff was employed to the present. This

request has no bearing on the issues in the case and its only purpose is to harass Defendant Deslyn

Flynn. Telephone bills and invoices also do not show any content of communications and provide




FPDOCS 35701303.1
Case 8:18-cv-01772-MSS-CPT Document 104 Filed 07/05/19 Page 3 of 7 PageID 883



no useful information for Plaintiff’s prosecution of her retaliation claim. There is simply no good

faith basis for this request.

        13.     Request No. 14 seeks a copy of Defendant Deslyn Flynn’s driver’s license

Plaintiff’s counsel was provided to Plaintiff’s counsel at Defendant Deslyn Flynn’s deposition and

no longer needs the information requested in Request No. 14.

        14.     Request No. 15 seeks a copy of a utility bill showing Defendant Deslyn Flynn’s

current address. Defendant Deslyn Flynn’s utility bill is not reasonably related in any way to

Plaintiff’s claim. Additionally, as noted above, Plaintiff’s counsel was provided this information

at Defendant Deslyn Flynn’s deposition and Plaintiff no longer needs this information.

        15.     In regards to the Interrogatories served to Defendant Lawrence Flynn, the only

interrogatories objected to were Interrogatory Nos. 7, 9, and 12. However, Defendant Lawrence

Flynn provided substantive answers to Interrogatory Nos. 7 and 12. Further, Defendants will

provide a witness list in compliance with the Court’s Case Management and Scheduling Order.

        16.     In regards to Interrogatory No. 12, Defendant directed Plaintiff to documents

produced in discovery that identify the co-workers of Plaintiff.

        17.     Interrogatory No. 9, the remaining interrogatory at issue, is an improper

interrogatory pursuant to the Middle District of Florida Discovery Handbook. Further, the

remaining claim in this case is a claim of retaliatory discharge arising out of the Fair Labor

Standards Act. The interrogatory at issue, requests information regarding previously resolved

claims between the parties and is overbroad.

        18.     Rule 26(b)(1) of the Federal Rules of Civil Procedure defines the scope of

permissible discovery:

        Parties may obtain discovery regarding any nonprivileged matter that is relevant to
        any party’s claim or defense and proportional to the needs of the case, considering



FPDOCS 35701303.1
Case 8:18-cv-01772-MSS-CPT Document 104 Filed 07/05/19 Page 4 of 7 PageID 884



         the importance of the issues at stake in the action, the amount in controversy, the
         parties’ relative access to relevant information, the parties’ resources, the
         importance of the discovery in resolving the issues, and whether the burden or
         expense of the proposed discovery outweighs its likely benefit. Information within
         this scope of discovery need not be admissible in evidence to be discoverable.

         19.    Fed. R. Civ. P. 26(b)(1). Rule 26(b)(2) requires the court to limit the frequency or

extent of discovery where:

         (i) the discovery sought is unreasonably cumulative or duplicative, or can be
         obtained from some other source that is more convenient, less burdensome, or less
         expensive;
         (ii) the party seeking discovery has had ample opportunity to obtain the information
         by discovery in the action; or
         (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).


Fed. R. Civ. P. 26(b)(2)(C).

         20.    Rule 33 allows a party to serve on another party interrogatories, and the responding

party must respond or properly object to each interrogatory propounded. Fed. R. Civ. P. 33(b).

Rule 34 allows a party to serve on any other party a request to produce within the scope of Rule

26(b). Fed. R. Civ. P. 34(a). A request for production must state “with reasonable particularity

each item or category of items to be inspected.” Fed. R. Civ. P. 34(b)(1)(A). Rule 34 provides that

“[t]he party to whom [a] request [to produce] is directed must respond in writing within 30 days

after being served” unless the parties stipulate or the court orders otherwise. Fed. R. Civ. P.

34(b)(2)(A).

         21.    Under Rule 37, if a party fails to respond to a request for production or

interrogatory, the party seeking the discovery may move to compel a response. Fed. R. Civ. P.

37(a).

         22.    Whether or not to grant a motion to compel is within the discretion of the district

court. Commercial Union Ins. Co. v. Westrope, 730 F.2d 739, 731 (11th Cir. 1984).




FPDOCS 35701303.1
Case 8:18-cv-01772-MSS-CPT Document 104 Filed 07/05/19 Page 5 of 7 PageID 885



       23.       The Court can also excuse an untimely response for good cause. Bank of Mongolia

v. M & P Global Financial Services, Inc., 258 F.R.D. 514, 518 (S.D.Fla.2009); Wynmoor Cmty.

Council, Inc. v. QBE Ins. Corp., 280 F.R.D. 681, 685 (S.D. Fla. 2012); Bailey Indus., Inc. v. CLJP,

Inc., 270 F.R.D. 662, 668 (N.D. Fla. 2010).

       24.       Defendants can demonstrate good cause for failing to timely respond. First,

Defendants counsel was out of the country from April 25, 2019 through May 15, 2019. Plaintiff’s

counsel was aware of the same. However, Plaintiff served the discovery at issue on May 3, 2019.

       25.       Upon Defendants counsel’s return, the Defendants attempted to resolve previous

discovery disputes. (Doc. Nos. 61 – 64). During this time, irreconcilable differences and conflicts

emerged between Defendants and their previous counsel.

       26.       After being retained on June 21, 2019, Fisher & Phillips LLP worked expeditiously

with Defendant’s previous counsel to learn of the pending issues in this case. Defendants served

their discovery responses to the discovery at issue on June 24, 2019.

       27.       As addressed above, Plaintiff’s Motion to Compel Defendant Deslyn Flynn to

Respond to Plaintiff’s First Set of Interrogatories is now moot and therefore should be denied.

(Doc. No. 81).

       28.       Plaintiff’s Motions to Compel Responses to Plaintiff’s Requests for Production to

Defendant Deslyn Flynn should be denied because the remaining discovery sought by Plaintiff is

improper and should be limited by this Court. Fed. R. Civ. P. 26(b)(2)(C)(ii).

       29.       Specifically, Request Nos. 14 and 15 of Plaintiff’s Requests for Production to

Defendant Deslyn Flynn had possession of Defendant Deslyn Flynn’s driver license at her

deposition. Additionally, Request No. 11 is beyond the scope permitted by Rule 26(b)(1).




FPDOCS 35701303.1
Case 8:18-cv-01772-MSS-CPT Document 104 Filed 07/05/19 Page 6 of 7 PageID 886



        30.    Interrogatory No. 9 of Plaintiff’s Amended First Set of Interrogatories to Defendant

Lawrence Flynn should also be limited by this Court because the Interrogatory is considered

improper pursuant to the Middle District of Florida Discovery Handbook. Additionally, the

Interrogatory seeks information related to claims that were previously settled by the parties in this

litigation.

        31.    Accordingly, the remaining discovery issues between the parties arise out of

information sought by Plaintiff that is outside the scope of permissible discovery. Therefore,

Plaintiff’s Motions to Compel should be denied. (Doc. Nos. 81, 82, and 83).


        WHEREFORE, the Defendants urge the Court to deny the Plaintiff’s Motions to

 Compel.

                                                              FISHER & PHILLIPS, LLP

                                                              /s/ Andrew Froman
                                                              Andrew Froman
                                                              Florida Bar No.: 0019429
                                                              Brett P. Owens
                                                              Florida Bar No.: 112677
                                                              101 E. Kennedy Blvd.
                                                              Suite 2350
                                                              Tampa, Florida 33602
                                                              Telephone: 813-769-7500
                                                              Facsimile: 813-769-7501
                                                              bowens@fisherphillips.com

                                                              Counsel for Defendant




FPDOCS 35701303.1
Case 8:18-cv-01772-MSS-CPT Document 104 Filed 07/05/19 Page 7 of 7 PageID 887




                               CERTIFICATE OF SERVICE

         I, HEREBY CERTIFY that on this 5th day of July, 2019, a true and correct copy of the

 foregoing has been filed electronically using the Court's CM/ECF system and that copies of

 the same have been served via email to:


         Mitchell L. Feldman, Esq.
         Florida Bar No. 008349
         Attorney for Plaintiffs
         Feldman Williams PLLC
         6940 W. Linebaugh Ave. #101
         Tampa, Florida 33625
         (813) 639-9366
         (813) 639-9376 Fax
         dif@feldmanlegal.us
                                                          /s/ Andrew Froman
                                                          Andrew Froman
                                                          Florida Bar No.: 0019429
                                                          Brett P. Owens
                                                          Florida Bar No.: 112677
                                                          101 E. Kennedy Blvd.
                                                          Suite 2350
                                                          Tampa, Florida 33602
                                                          Telephone: 813-769-7500
                                                          Facsimile: 813-769-7501
                                                          bowens@fisherphillips.com

                                                          Counsel for Defendants




FPDOCS 35701303.1
